Bigelow, C. J.
On the facts shown at the trial, the defend-
ants are not liable to the penalty prescribed by Gen. Sts. c. 86, § 17. They made an appointment in due season, which the person appointed declined to accept. Afterwards, and as soon as a suitable appointment could be effectually made, another agent was duly constituted according to law. It does not appear that the defendants did not act with proper diligence, and it is agreed that they did not omit to perform their duty through any want of good faith, or from an intention to evade the provisions of the law. The statute is designed only to inflict a penalty where there has been a careless omission or wilful neglect to comply with its provisions. There was no evidence of such omission or neglect on the part of the defendants. We cannot distinguish the case from Rowe v. Edmands, 3 Allen, 334. There was no effectual appointment of an agent in that case. He could not act until he had given bond, and his failure to give a bond within a reasonable time was, in effect, a refusal to accept the office.

Exceptions overruled.